Citation Nr: 1500350	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to recognition of the Veteran's son "D." as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from September 1964 to March 1966.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision.  

The matter was previously before the Board in December 2010 and in March 2013 when it was remanded for additional development.  

The Veteran testified at a videoconference hearing in July 2010 before the undersigned Veteran's Law Judge. A copy of the transcript has been associated with the claims file.

The Virtual VA paperless claims processing system includes a brief dated in October 2014 from the Veteran's representative.  The other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    


FINDING OF FACT

The evidence is in relative equipoise in showing that the Veteran's son, D., was permanently incapable of self-support by reason of mental defect as of his 18th birthday.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for recognition of D. as the helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18, have been met.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

The Veteran's son D., was born on December [redacted], 1986 and turned 18 in December 2004.

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4) ; 38 C.F.R. 
§§ 3.57(a)(1)(ii) , 3.315(a), 3.356; Dobson v. Brown, 4 Vet. App. 443 (1993).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  
38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  
38 C.F.R. § 3.356(b)(3).

Prior to reaching his 18th birthday, the treatment records showed that the Veteran's son, D., received extensive treatment for psychiatric problems.  He had a fascination with fire and a history of setting multiple small fires from 1995 to 1997.  See October 2000 treatment record.  

The treatment records from the Massachusetts Department of Mental Health (DMH) include a case summary in April 2005 that showed that D. was hospitalized in 1997 for suicidal ideation.  In January 2002, he had a diagnosis of major depressive disorder, recurrent dysthymic disorder, and attention deficit hyperactivity disorder (ADHD).  From August 1999 to June 2002, he lived in 3 DMH contracted out of home placements.  He was unable to find part-time work.  See April 2005 case summary.  

From September 2002 to August 2005 D. attended the Malden Public School's Alternative High School and withdrew because he was failing most of his classes.  From April 2004 to May 2004, he was paid an hourly stipend for his volunteer work at the Maiden Food Pantry.  See December 2005 record.  He worked for one day at Papa Gino's restaurant in July 2002, but quit because the oven was too hot.  See March 2004 record.  

After reaching 18 years of age, DMH records in March 2005 showed that D. had a diagnosis of dysthymic disorder and ADHD.  

In July 2010, the Veteran testified that D. currently was diagnosed with Asperger's Syndrome, was incapable of taking care of himself, and was living with him.  

Other records in the file are cumulative of the evidence discussed hereinabove.  

The Board notes that on VA examination in June 2012 and in an addendum opinion in April 2013, a VA examiner opined that, based on psychological testing, D. was not a helpless child on the basis of permanent incapacity for self support prior to 18 years of age.  

The examiner provided a diagnosis of a personality disorder.  He acknowledged that D. was single, lived with his father, did not graduate from high school did not have a GED degree.  The examiner found it noteworthy that, although D. was not working, he did work on a lobster boat for two years between the ages of 15-26 and at Pappa Ginos from the age of 17 to 18.  He also stated that, while D. reportedly was receiving benefits from the Social Security Administration (SSA) for a bipolar disorder, there was no current evidence of a bipolar disorder, depression or other mental disorder.   

The Board finds the VA examiner's opinion is based on an inaccurate factual premise for the following reasons.  First, the records as discussed showed that D. worked only one day at Papa Gino's restaurant in July 2002.  Second, he was in a foster home with a lobsterman, but did not work for him.  See representative's June 2013 statement.  Lastly, the medical records associated with the SSA determination show that, in May 2005, D. had a diagnosis of bipolar disorder and ADHA.  

The United States Court of Appeals for Veterans Claims has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus the VA examiner's opinion is of minimum probative value.

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that D. was permanently incapable of self-support prior to his 18th birthday, due to his mental illness symptomatology.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that his son D. became permanently incapable of self support by age 18.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Recognition of the Veteran's son D. as a "helpless child" on the basis of permanent incapacity for self-support is granted.




____________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


